95 Nev. 140, 142, 591 P.2d 250, 251-52 (1979) (reasoning that the identity
                           exception is inappropriate where the crimes are only generally similar).
                                       Here, the similarities between the instant burglary and the
                           other burglary were that they occurred within a month of each other, the
                           front door at each home had pry damage on the door frame near the
                           deadbolt and doorknob lock and each door had been forcibly pushed open,
                           and some electronics and small items were stolen from the homes.
                           Gonzales contends that there was nothing unique about the offenses, and
                           we agree. At trial, a police officer who responded to the scene in this case
                           testified that prying the locks to weaken them and then using force to
                           push the door open was one of the most common ways to commit burglary.
                           The State presented no evidence to demonstrate that the similarities
                           between the burglaries were unique in comparison with other burglaries
                           committed by other perpetrators.    See Coty, 97 Nev. at 244, 627 P.2d at
                           408. Therefore, we conclude that evidence of Gonzales's committing a
                           burglary and home invasion a month after the current offenses was
                           improperly admitted to show identity. We also conclude that the bad act
                           evidence was not properly admitted to show intent, as the defense did not
                           place Gonzales's intent at issue. See Wallin v. State, 93 Nev. 10, 11, 558
                           P.2d 1143, 1144 (1977).
                                       However, we conclude that the error in admitting this
                           evidence was harmless in light of the evidence of Gonzales's guilt—
                           namely, Gonzales was identified as one of the two perpetrators by both the
                           victim's neighbor and the apartment maintenance technician, and the
                       •   description and license plate of the car in which the perpetrators drove
                           away matched those of Gonzales's wife's car, which Gonzales also drove.
                           Therefore, we conclude that the error in admitting the bad act evidence
                           was harmless and does not warrant reversal of the judgment of conviction.
SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A 99C0,41(4)




                                                                                          "Sate
                            Second, Gonzales contends that the district court abused its
                discretion in admitting into evidence photographs of his wife's car, which
                were not disclosed by the State until the middle of trial. He contends that
                the district court judge lacked authority to admit the photographs because
                another judge, during pretrial proceedings, had already prohibited
                admission of evidence that had not been disclosed prior to trial. While a
                district judge "may not directly overrule the decision of another district
                judge on the same matter in the same case," the judge is not prohibited
                "from deciding a matter related but not identical to . . . earlier rulings."
                State v. Beaudion, 131 Nev., Adv. Op. 48, 352 P.3d 39, 42 (2015).
                            Here, the pretrial judge's ruling that undisclosed
                incriminatory evidence would not be admitted at trial appeared to be
                directed at two pieces of evidence—a second photographic lineup and a
                fingerprint analysis of a screwdriver. Thus, it is not clear that the trial
                judge's admission of the photographs of the car "directly overrule[df the
                pretrial judge's decision.   See id.   Moreover, the photographs were not
                directly incriminating, as they merely depicted the red Nissan Versa
                owned by Gonzales's wife. Gonzales contends that the photographs were
                incriminating and prejudicial because they depicted the car with license
                plates affixed on both its back and front, which undermined his wife's
                testimony that she had loaned one of the license plates to a man with a
                similar red Nissan Versa at the time of the offenses. However, the State
                had no knowledge of this testimony when it showed the photographs to the
                wife, the wife testified that the photographs fairly and accurately
                represented her car, and the defense had the opportunity to elicit from the
                wife that the photographs did not accurately depict her car at the time of
                the burglary. Thus, we conclude that there was no error in the admission
                of these photographs.
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I94Th
                            Third, Gonzales argues that the district court erred in refusing
                to instruct the jury, in accordance with Sanborn v. State, 107 Nev. 399,
                407-08, 812 P.2d 1279, 1285-86 (1991), that the State's failure to preserve
                a second photographic lineup and photographs of Gonzales's wife's car
                created a presumption that the lineup and photographs were favorable to
                Gonzales. We conclude that there was no error by the district court in
                refusing to give the Sanborn instructions. Two witnesses testified that
                they were shown two photographic lineups and that they identified
                Gonzales from the first lineup. A detective testified that the witnesses
                were shown only one lineup but were later shown a set of photographs
                concerning the second perpetrator. It is not clear from the testimony of
                the two witnesses that the second photographic lineup differed from this
                set of photographs, which was provided to the defense. Regardless,
                Gonzales fails to demonstrate that the State acted in bad faith or that he
                suffered prejudice from any loss of a second lineup.      See id.; Daniel v.
                State, 119 Nev. 498, 520, 78 P.3d 890, 905 (2003). Both witnesses
                identified Gonzales's photograph from the first lineup and any second
                lineup pertained only to the second suspect, who was distinctly different in
                appearance from Gonzales. While Gonzales argues that the second lineup
                was material because the fact that one of the witnesses identified an
                individual in the second lineup meant either that the witness made an
                incorrect identification or the State withheld the identity of the other
                perpetrator, he fails to demonstrate that the actual lineup would have
                exculpated him.
                            As for the photographs of Gonzales's wife's car, the detective
                testified that he took two pictures of the car—one picture of the license
                plate on the back and one picture of the side—while it was parked in the
                wife's driveway, and that he thought he provided the photographs to the
SUPREME COURT
       OF
    NEVADA
                                                     4
(OJI947A
                 prosecution. Gonzales contends that the photograph of the side of the car
                 may have also shown the front of the car and the absence of a license plate
                 there, which would have corroborated his wife's testimony that she had
                 loaned a license plate to someone else. This contention is speculative and
                 is insufficient to warrant a Sanborn instruction. See Daniel, 119 Nev. at
                 520, 78 P.3d at 905. Moreover, the detective had no reason to look at the
                 front of the car or to believe that the photographs were exculpatory, given
                 that the witness obtained the license plate number off the back of the
                 burglar's car and Gonzales's wife never disclosed to the detective that she
                 had given away one of her license plates.     See id. ("To establish prejudice,
                 the defendant must show that it could be reasonably anticipated that the
                 evidence would have been exculpatory and material to the defense."
                 (internal quotations omitted)).
                             Finally, Gonzales contends that the cumulative effect of these
                 errors warrants a new trial. Because Gonzales has demonstrated only one
                 error, there is nothing to cumulate. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                                          J.




                 cc:   Hon. Ronald J. Israel, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
SUPREME COURT
        OF             Eighth District Court Clerk
     NEVADA
                                                        5
(0) 1947A    e